

116 HRES 976 IH: Authorizing and directing the Committee on the Judiciary to inquire whether the House of Representatives should impeach Emmet G. Sullivan, a judge of the United States District Court for the District of Columbia.
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 976IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Johnson of Ohio submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAuthorizing and directing the Committee on the Judiciary to inquire whether the House of Representatives should impeach Emmet G. Sullivan, a judge of the United States District Court for the District of Columbia.That the Committee on the Judiciary shall inquire whether the House of Representatives should impeach Emmet G. Sullivan, a judge of the United States District Court for the District of Columbia. 2.The Committee on the Judiciary or any subcommittee or task force designated by the Committee may, in connection with the inquiry under this resolution, take affidavits and depositions by a member, counsel, or consultant of the Committee, pursuant to notice or subpoena.3.There shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary to assist the Committee on the Judiciary in conducting the inquiry under this resolution, any of which may be used for the procurement of staff or consultant services.4.(a)For the purpose of the inquiry under this resolution, the Committee on the Judiciary is authorized to require by subpoena or otherwise—(1)the attendance and testimony of any person (including at a taking of a deposition by a member, counsel, or consultant of the Committee); and(2)the production of such things, as it deems necessary to such inquiry. (b)The Chairman of the Committee on the Judiciary, after consultation with the Ranking Member, may exercise the authority of the Committee under subsection (a). (c)The Committee on the Judiciary may adopt a rule regulating the taking of depositions by a member, counsel, or consultant of the Committee.